Smith, Justice, delivered the opinion of the Court: The only point presented for decision in this case, the defendant’s plea being certainly bad, involves the simple question, whether, on the decision of a demurrer, by the Circuit Court on a plea, determining the plea bad, the defendant had a right to file an amended plea, of course. We have no doubt that it is a matter in which the Circuit Court was vested with a discretion ; and having exercised that discretion, and refused the application to amend, the decision must be considered conclusive. The judgment is affirmed with costs. Judgment affirmed.